Citation Nr: 0637700	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-24 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a back disability 
secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran's case was remanded to the RO for additional 
development in November 2005.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have a right shoulder disability 
that has been caused or made worse by service-connected knee 
disability.  

2.  The veteran does not have a back disability that has been 
caused or made worse by service-connected knee disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right shoulder disability 
that is proximately due to or the result of a service-
connected knee disability.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).

2.  The veteran does not have a back disability that is 
proximately due to or the result of a service-connected knee 
disability.  38 U.S.C.A. § 1131 (West 2002 and Supp. 2005); 
38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record in this case reflects that the veteran was service 
connected for bilateral knee instability in December 1984 
with a 10 percent disability rating for each knee effective 
from January 11, 1984.  The veteran's disability rating was 
increased to 20 percent for his bilateral knee disability 
effective from June 28, 1997.  The veteran claims that a 
current right shoulder disability and a back disability 
resulted from his bilateral knee disability.  

Associated with the claims file are VA outpatient treatment 
reports dated from October 1991 to October 2005.  In June 
2001 the veteran reported that his knees, hips and shoulders 
were very painful.  In March 2002 the veteran reported pain 
in his right shoulder for the last year.  He said he could 
not remember an initial injury.  He also reported low back 
pain.  In September 2002 the veteran reported right shoulder 
pain that occurred once in a while especially after use.  On 
examination no focal tenderness of the right shoulder or 
lumbar spine was found.  In March 2003 the veteran complained 
of severe pain in his right shoulder and pain in both hips 
and in his low back.  X-rays of the right shoulder revealed 
no abnormality.  X-rays of the lumbar spine were also noted 
to be negative.  A magnetic resonance imaging (MRI) obtained 
in October 2003 showed fluid in the bursa and a small 
perforation in the rotator cuff.  In December 2003 the 
veteran was noted to have chronic pain and limited range of 
motion in his shoulder.  In May 2004 the veteran reported 
having injured his shoulder when he fell from a roof.  In 
August 2004 the veteran was noted to have chronic pain in his 
right shoulder and he was told to reduce the amount of 
physical labor because it was aggravating the pain.  In March 
2005 the veteran reported low back pain.  The examiner noted 
that the veteran had been told repeatedly that his work 
(heavy manual labor) was contributing to his low back pain.  

The veteran was afforded a VA examination in April 2006.  The 
veteran reported sharp pain along the antero-superior aspect 
of his shoulder.  He reported difficulty doing overhead 
activities.  He said he used his non-dominant left arm to 
compensate for the difficulties with his right arm.  He 
reported being able to work but he said he had to be more 
careful due to his shoulder.  He said ibuprofen provided 
minimal relief.  The veteran said he injured his shoulder 
when left hanging on an elevation when the ladder he was 
using fell while he was in Korea and he also described an 
incident in 1984 when he fell off of a roof because his knee 
gave out.  He reported flare-ups on a daily basis.  He said 
his pain improved with rest.  The examiner noted that an MRI 
of the veteran's right shoulder revealed a very small full 
thickness tear along the anterior aspect of the supraspinatus 
tendon less than one centimeter in length.  Physical 
examination revealed mild tenderness to palpation along the 
veteran's acromioclavicular (AC) joint and supero-lateral 
aspect of his shoulder.  X-rays revealed mild joint space 
narrowing of the veteran's AC joint.  No evidence of 
degenerative joint disease was observed.  The examiner said 
the x-rays were fairly normal appearing.  The examiner 
diagnosed the veteran with a small rotator cuff tear and 
rotator cuff tendonitis.  The examiner opined that it was 
less likely than not that his right shoulder disability was 
caused or aggravated by his knee conditions.  The examiner 
noted that the veteran's knees were both stable to varus and 
valgus stress and showed no signs of knee instability 
objectively.  

The veteran reported that his knee gave out and he fell down 
steps and injured his back in the late 1980s.  He reported 
difficulty driving or sitting for a long period of time.  He 
was noted not to wear any braces.  He reported four 
incapacitating episodes in the past twelve months.  Physical 
examination revealed pain on forward flexion.  Minimal or 
mild pain with rotation, bending, and extension was noted.  
The examiner stated that the veteran had some mild tenderness 
to palpation along the lower lumbar spine and paraspinal 
musculature.  X-rays revealed well maintained disc heights 
and no evidence of instability.  No evidence of significant 
degenerative disc disease or arthritis was reported.  The 
examiner diagnosed the veteran with low back strain.  The 
examiner opined that it was less likely than not that his 
back disability was caused or aggravated by his knee 
conditions.  He noted that there was no objective 
radiographic evidence of a significant injury to the 
veteran's lumbar spine.  As noted previously, the examiner 
reported that the veteran's knees were both stable to varus 
and valgus stress and showed no signs of knee instability 
objectively.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006); 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The Court of Appeals for Veterans Claims 
(Court) has held that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  

The treatment records associated with the claims file 
document that the veteran suffers from a right shoulder 
disability and low back pain.  The veteran's case was 
remanded by way of a Board decision in November 2005 in order 
to obtain a medical opinion to determine the etiology of the 
veteran's right shoulder disability and his back disability.  
The veteran was examined by a VA physician in April 2006.  
The examiner diagnosed the veteran with a small rotator cuff 
tear and rotator cuff tendonitis and low back strain.  The 
examiner opined that it was less likely than not that the 
veteran's right shoulder disability and a back disability 
were caused or aggravated by his service-connected knee 
disabilities.  The examiner noted that the veteran's knees 
were both stable to varus and valgus stress and showed no 
signs of knee instability objectively.  

The competent evidence of record establishes that the veteran 
currently suffers from a small rotator cuff and rotator cuff 
tendonitis and low back strain.  There is evidence in the 
form of VA outpatient treatment records which indicate that 
the veteran was seen for right shoulder pain and back pain.  
However, the VA records reference the fact that the amount of 
physical labor the veteran does aggravated the pain in his 
right shoulder and back.  One VA physician noted the 
veteran's history of injury to his shoulder after a fall 
while working on a roof but there is no indication that this 
was due to the veteran's service-connected knee disability.  
The only opinion of record, that of the April 2006 VA 
examiner, does not relate the veteran's right shoulder 
disability or his back disability to his service-connected 
bilateral knee disability.  Additionally, as noted by the VA 
examiner, there is no suggestion in the record that the 
veteran had had instability of the knees such that any fall 
was precipitated by service-connected disability.  Even when 
the history of a fall was noted on occasion, there was no 
indication that it was due to his knees.  This sort of 
evidence supports the examiner's conclusion that it is 
unlikely that any knee disability either caused or made worse 
any right shoulder or back disability.  Accordingly, an award 
of service connection on a secondary basis is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
secondary service connection for a right shoulder disability 
or a back disability.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2005); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in December 2005.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO sent a follow-up letter to the 
veteran in April 2006 and informed him of the status of his 
claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although all 
notices required by the VCAA were not provided until after 
the RO adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

The veteran was not informed of a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  However, the amendment merely sets a 
standard by which a claim of service connection based on 
aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  Here, as noted above, no 
worsening due to service-connected disability has been shown.  
Moreover, the new provision is more restrictive than the 
older version of 38 C.F.R. § 3.310 and is consequently less 
favorable to claimants.  Therefore, the Board finds that 
failure to notify the veteran of the amendment does not 
require remand.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded a VA examination.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contention that secondary 
service connection should be granted.  The Board is not aware 
of any outstanding evidence.


ORDER

Entitlement to service connection for a right shoulder 
disability secondary to service-connected knee disabilities 
is denied.

Entitlement to service connection for a back disability 
secondary to service-connected knee disabilities is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


